Title: To James Madison from James Leander Cathcart, 20 August 1806
From: Cathcart, James Leander
To: Madison, James



Sir,
Boston Augt: 20 th: 1806

By  the above copy of my letter to Mr. Smith of this date you will be inform’d of an uncontemplated embarrassment which has occur’d since my last letter to you; I have no other opinion to offer upon the subject but what is therein contain’d, & as the transaction & its result seems to depend in some measure upon both departments, I await with much anxiety both yours, & Secretary Smiths decision, & the necessary instructions deducive therefrom,  requesting your answer as soon as possible, I have the honor to remain with respectful esteem Sir Your Obnt. Servt.

James Lear: Cathcart

